Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



DETAILED ACTION

1. 	This action is responsive to communications:  Original Application, filed 30 November 2020, IDS’s (3), filed 12 March 2021

2. 	Claims 1-18 are pending.  Claims 1, 7, and 13 are independent claims.  


Status
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Information Disclosure Statement

4.	The information disclosure statements (IDS) submitted on 12 March 2021 (total of 3) were filed after the mailing date of the original application on 30 November 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 recite the limitation:  “…causing a video including to be presented on a display…”.  It is unclear as to the scope of this limitation as one is unable to ascertain what the video is “including” from the wording of the claimed limitation.  Appropriate clarification is required.  
Claims 2-6, 8-12, and 14-18 depend from claims 1, 7, and 13, respectively, and are rejected for fully incorporating the deficiencies of the base claims from which they depend.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claim(s) 1, 7, and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Obrador (U.S. Patent 7,131,059 B2).
As per independent claim 1, Obrador discloses a method for providing annotations to client devices (See Obrador, Figures 1 and 2, Abstract, and Column 4, lines 33-62), the method comprising:
causing a video including to be presented on a display associated with a client device (See Obrador, Figures 10A through 10C, and Column 9, lines 14-25, describing displaying a video including multiple frames on a client device);
causing a first annotation to be presented, wherein the first annotation corresponds to a first frame of the video being presented on the display (See Obrador, Figure 6, element 82, Figure 10A, and Column 7, lines 51-52, describing displaying an annotation to the video content, the annotation associated with a first frame of the video);
receiving a request from the client device to modify annotations presented in connection with the video (See Obrador, Column 7, lines 44-67, and Column 8, lines 1-4, describing user modification of the annotations associated with the video);
in response to receiving the request, identifying a second annotation to be presented on a second frame of the video being presented on the display (See Obrador, Figure 6, element 84, and Figure 10B, describing at least a second annotation displayed, the second annotation associated with a different or second frame of the video); and
causing the second annotation to be presented in connection with presentation of the second frame of the video on the display (See Obrador, Figure 10B, and Column 7, lines 52-55, describing causing the second annotation to be displayed in association with the display of the second frame of the video).
As per independent claim 7, Obrador discloses a system for providing annotations to client devices (See Obrador, Figures 1 and 2, Abstract, and Column 4, lines 33-62), the system comprising:
a hardware processor… (See Obrador, Figure 2).
Independent claim 7 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per independent claim 13, Obrador discloses a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for providing annotations to client devices… (See Obrador, Figures 1 and 2, Abstract, and Column 4, lines 33-62).
Independent claim 13 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 


7.	Claims 2, 6, 8, 12, 14, and 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obrador (U.S. Patent 7,131,059 B2), as applied to claims 1, 7, and 13 above, and further in view of Wagner (U.S. Publication 2007/0011651 A1).
As per dependent claim 2, Obrador teaches the limitations of claim 1 as described above.  Obrador does not teach expressly wherein the first annotation is text in a first language, and wherein the second annotation is text in a second language, however, Wagner teaches this limitation (See Wagner, paragraph 0016 and Figure 4, describing that annotations may be presented in multiple natural languages).  At the time of the invention it would have been obvious to one of ordinary skill in the art to include the annotations presented in multiple natural languages of Wagner with the annotations provided to client devices of Obrador.  The motivation for doing so would have been to allow the user to interact with a broader audience by incorporating languages that are native to other users.  Therefore, it would have been obvious to combine Wagner with Obrador for the benefit of allowing the user to interact with a broader audience by incorporating languages that are native to other users to obtain the invention as specified in claim 2.
As per dependent claim 6, Obrador teaches the limitations of claim 1 as described above.  Obrador does not teach expressly wherein the first annotation and the second annotation are identified based on an annotation definition associated with the video, however, Wagner teaches this limitation (See Wagner, paragraph 0021, describing annotation definitions associated with annotations).  At the time of the 
As per dependent claim 8, Obrador teaches the limitations of claim 7 as described above.  Claim 8 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 12, Obrador teaches the limitations of claim 7 as described above.  Claim 12 additionally incorporates substantially similar subject matter as that of claim 6 above, and is additionally rejected along the same rationale as used in the rejection of claim 6.
As per dependent claim 14, Obrador teaches the limitations of claim 13 as described above.  Claim 14 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per dependent claim 18, Obrador teaches the limitations of claim 13 as described above.  Claim 18 additionally incorporates substantially similar subject matter .


8.	Claims 3, 9, and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obrador (U.S. Patent 7,131,059 B2), as applied to claims 1, 7, and 13 above, and further in view of Gupta (U.S. Publication 2005/0081159 A1).
As per dependent claim 3, Obrador teaches the limitations of claim 1 as described above.  Obrador does not teach expressly wherein the second annotation is identified in response to receiving a selection of an annotation from a list of annotations that is presented on the display, however, Gupta teaches this limitation (See Gupta, Figure 7, and paragraph 0112, describing the display of an annotation set list and the selection of annotations from the annotation set list).  At the time of the invention it would have been obvious to one of ordinary skill in the art to include the annotation set list of Gupta with the annotations provided to client devices of Obrador.  The motivation for doing so would have been to display to the user related annotations such that he or she may easily select an appropriate annotation.  Therefore, it would have been obvious to combine Gupta with Obrador for the benefit of displaying to the user related annotations such that he or she may easily select an appropriate annotation to obtain the invention as specified in claim 3.
As per dependent claim 9, Obrador teaches the limitations of claim 7 as described above.  Claim 9 additionally incorporates substantially similar subject matter 
As per dependent claim 15, Obrador teaches the limitations of claim 13 as described above.  Claim 15 additionally incorporates substantially similar subject matter as that of claim 3 above, and is additionally rejected along the same rationale as used in the rejection of claim 3.


9.	Claims 4, 10, and 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obrador (U.S. Patent 7,131,059 B2), as applied to claims 1, 7, and 13 above, and further in view of Hong (U.S. Publication 2006/0136813 A1).
As per dependent claim 4, Obrador teaches the limitations of claim 1 as described above.  Obrador does not teach expressly receiving an indication of a change in resolution of  presentation of the video on the display from a first resolution to a second resolution; and identifying a portion of the second frame in which the second annotation is to be presented based on the second resolution, however, Hong teaches this limitation (See Hong, paragraph 0085, describing receiving an indication of a change in resolution of a page containing annotation content).  At the time of the invention it would have been obvious to one of ordinary skill in the art to include the indication of a change in resolution of Hong with the annotations provided to client devices of Obrador.  The motivation for doing so would have been to allow the user to determine if the annotated content would be easily visible to a viewer.  Therefore, it would have been obvious to combine Hong with Obrador for the benefit of allowing the 
As per dependent claim 10, Obrador teaches the limitations of claim 7 as described above.  Claim 10 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.
As per dependent claim 16, Obrador teaches the limitations of claim 13 as described above.  Claim 16 additionally incorporates substantially similar subject matter as that of claim 4 above, and is additionally rejected along the same rationale as used in the rejection of claim 4.


10.	Claims 5, 11, and 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Obrador (U.S. Patent 7,131,059 B2), as applied to claims 1, 7, and 13 above, and further in view of McIntire (U.S. Patent 8,645,991 B2).
As per dependent claim 5, Obrador teaches the limitations of claim 1 as described above.  Obrador does not teach expressly wherein the second frame of the video is identified based on a frame rate of the video, however, McIntire teaches this limitation (See McIntire, Column 11, lines 41-67, and Column 12, lines 1-17, describing identifying content in a video or media stream based on different frames-per-second rates).  At the time of the invention it would have been obvious to one of ordinary skill in the art to include the identification of content in a video based on different frames-per-second rates of McIntire with the annotations provided to client devices of Obrador.  The 
As per dependent claim 11, Obrador teaches the limitations of claim 7 as described above.  Claim 11 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.
As per dependent claim 17, Obrador teaches the limitations of claim 13 as described above.  Claim 7 additionally incorporates substantially similar subject matter as that of claim 5 above, and is additionally rejected along the same rationale as used in the rejection of claim 5.


11. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.



Conclusion

12.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Ferman (U.S. Publication 2002/0059584 A1) discloses an audiovisual management system.
	- Wallace (U.S. Publication 2002/0108112 A1) discloses thematically analyzing and annotating an audio-visual sequence.
- Miele (U.S. Publication 2004/0237032 A1) discloses annotating audio/video data files.
- Rogers (U.S. Publication 2005/0229227 A1) discloses aggregation of retailers for televised media programming product placement.
- Hollander (U.S. Publication 2006/0053365 A1) discloses creating custom annotated books.
- Fletcher (U.S. Publication 2007/0266304 A1) discloses annotating media files.
- Peterson (U.S. Patent 7,418,656 B1) discloses dynamic annotations for electronic documents.
- Tseng discloses personalized video summary using visual semantic annotations and automated speech transcriptions.
- Nagao discloses semantic annotation and transcoding.


13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
14. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176